                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    In re:                                                  Chapter 11

    Knotel, Inc., et al.,                                   Case No. 21-10146 (MFW)

                            Debtors.                        (Jointly Administered)



                    ORDER GRANTING THE NEW SCHOOL’S MOTION FOR
                  ALLOWANCE AND PAYMENT OF ADMINISTRATIVE CLAIM

             Upon consideration of The New School’s Motion for Allowance and Payment of

Administrative Claim under 11 U.S.C. §§ 365(d)(3) and 503(b)(1) (the “Motion”), and due and

adequate notice of the Motion having been given; and due deliberation and sufficient cause

appearing therefore,

             IT IS HEREBY ORDERED THAT:

             1.     The Motion is GRANTED in all respects.

             2.     New School is entitled to an Administrative Claim1 in the amount of $192,833.33.

             3.     The Debtors are instructed to remit payment in full on the Effective Date.

             4.     The Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.




1
    All capitalized terms not defined herein shall take on the meaning ascribed in the Motion.


57944351;1
